Concurring Opinion.
Poo hé, J.
While I concur in the decree rendered in this case, I am not in accord with all the reasons contained in the opinion as adopted by the majority of my associates, and I therefore rest my concurrence on the following considerations:
The essence of success in all actions intended to abrogate contracts entered into by insolvent debtors, at the instance of one or more of their creditors, is the intention of the debtor to injure some of the creditors and to benefit others.
In the revocatory action, the intention must be proved against both the preferred creditor and debtor, together with knowledge of the creditor touching the state of insolvency of his debtor.
*447In the action under Section 1808 of the Revised Statutes of 1870, it is sufficient to prove the intention of the insolvent debtor in the contract assailed, to give an unjust preference to one or more of bis creditors over the others, without any proof of either knowledge or intention on the part of the preferred creditoi.
A careful consideration of all the facts connected with the numerous transactions assailed in this case, has forced on my mind the clear conviction that, in all the contracts between the Citizens’ Bank and the firm of A. Carriére & Sons, through the instrumentality of Emile Carriére, either when he was-acting in his dual capacity or when he was dealing as the manager of his firm with his successor as president of the hank, Emile Carriére never was animated with the least intention of benefiting the bank.
The record shows, beyond any reasonable doubt, that for several years previous the firm of A. Carriére & Sons was alarmingly insolvent to the full and almost exclusive knowledge of Emile Carriére, who found in the bank and its funds the only'means of sustaining the waning credit of his firm both at home and abroad, but principally with their‘foreign correspondents.
Now, in order to quiet tlie alarm, and to lull the lurking suspicion of the directors of the bank, which were gradually arising from the unreasonable overdrafts, and from bis suretyship on account of the ravenous demands of dangerous customers, such as DeSmet and Escobal, he quickly heeded the warnings of the cashier, and reduced his overdrafts by sundry contracts of pledge; hut it is clear to my mind that he was not actuated with any motive to enhance the condition of the bank as a creditor, hut that his simple and very apparent purpose was to pave his way to other overdrafts and to a constant bleeding of the hank of its resources.
By those means, his true intention was concealed, a false sense of security was created in the minds of the managers of the bank, and bis double dealing game was successfully played until the occurrence of tlie fatal catastrophe; the death of bis father, opened the eyes of all, and burst his ingenious bubble.
The result was that, at the date of their failure, while the indebtedness of the firm to the bank, had assumed a different form, it had not been practically affected to the advantage of the bank, but that, on the contrary, that corporation was one of the heaviest sufferers in the disaster.
The record shows that, on the wake of each of the pledges made to the bank, tlie firm of A, Carriére & Sons invariably drew repeated *448and immense amounts of cash, which had the effect of swelling the amount of their indebtedness to the bank, on that score, to an extent exceeding the amount of their original overdrafts.
I therefore conclude that through and by means of the multifarious transactions included in plaintiff’s attack, there was no intention of benefiting the bank on the part of Carriére, and that practically no such effect can be attributed or traced to any of the contracts which have been subjected to judicial test in this controversy.
Entertaining these views, I find no necessity for the discussion of the vexed questions of the knowledge of the agent as an equivalent to the knowledge of the principal, and of the date from which the three months contemplated by Section 1808 should be computed. Hence I take no part in the discussion of either of these questions, and I am not committed to the views of the majority therein.